Citation Nr: 1133343	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from June 1963 to June 1964, from December 1968 to December 1969, and from April 1980 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent medical evidence and credible lay evidence provided by the Veteran establish chronicity and continuity of symptoms of obstructive sleep apnea beginning in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for obstructive sleep apnea, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that service connection is warranted for sleep apnea.  Post-service treatment records show that the Veteran has been diagnosed with, and treated for, obstructive sleep apnea since 2004.  
  
The Veteran's service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea.  Nevertheless, the Veteran contends that he began experiencing sleep apnea while in service.  He testified at a May 2008 RO hearing that shortly after he came back from Desert Storm he was worn out, weak and run down.  He felt that when he woke up in the mornings he would be more tired than went he went to bed.  He indicated that he first noticed these changes to his sleep in the early to mid 1990's.  He reported that his treating physician, Dr. K., suggested that he might have sleep apnea and recommended that he undergo a sleep study.  He indicated that he did not take the sleep study at that time because he did not think that his insurance would pay for it.    

In a February 2006 letter, as well as during the May 2008 RO hearing, the Veteran's spouse reported that shortly after the Veteran returned home from his duty in Desert Storm, he would have long periods of loud snoring and would stop breathing at times.  She stated that she would have to wake him up at night and that many times he would wake up gasping for breath.    

In support of his claim that his sleep apnea began in service, the Veteran submitted a January 2007 letter from K. J. K., M.D.  Dr. K. indicated that the Veteran had been seen in September 2000 and at the time he suspected that he had sleep apnea.  He noted that the Veteran provided him with a VA study performed in August 2004 which showed rather severe sleep apnea with apnea/hypopnea index (RDI) of 69.1 and his lowest O2 level was 68% during the test.  He was started on CPAP, settings not known.  Dr. K. felt that it was likely that the Veteran had similar findings in September 2000 when he had suggested consideration of a workup.

In a May 2008 letter, Dr. K. reported that the Veteran had a formal sleep study done in August 2004 which showed severe sleep apnea.  Dr. K. noted that he had seen the Veteran in September 2000 with weakness and fatigue and had entertained the diagnosis at that point. He felt that looking back historically, the Veteran reported having symptoms for several years prior to the September 2000 visit where his wife would have to wake him up in the middle of the night due to his snoring and his stopped breathing.  Thus, he felt that it was more likely than not that the Veteran had sleep apnea ongoing for several years prior to September 2000.

Also of record are treatment records dated in August and September 2000 from Dr. K.  In August 2000, the Veteran reported feeling run down with nonspecific dizziness at times with no vertigo.  Weakness had been noted as well.  He reported that this had been going on for two to three months.  No sleep problems had been noted.  It was also noted that the Veteran did not describe classic hypersomnia either to think of sleep apnea.  In September 2000, the Veteran reported that he was still feeling the same as his last visit.  He reported that he did check with his wife and he was having some episodes of breath holding at night and some snoring.  It was indicated that his wife sometimes has to wake him up and make sure that he is okay.  Dr. K. indicated that sleep apnea might be the root cause and suggested further testing.  The impression was weakness/fatigue that is nonspecific     

The Veteran underwent a VA examination in July 2008.  After an examination of the Veteran and a review of his claims file, the examiner reported that she would have to resort to mere speculation to resolve the issue of whether the Veteran's currently diagnosed sleep apnea had its onset during military service (or that the military service caused sleep apnea).  The examiner felt that the evidence was not concrete as to whether the Veteran had sleep apnea prior to 2004.  She acknowledged, however, that the Veteran reported fatigue in August 2000 and apnea spells were observed by the Veteran's wife in September 2000 and that these events were recorded in progress notes which adds to the weight of the Veteran having sleep apnea but does not confirm it.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board finds that Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced sleeping problems, gasping for air, difficulty staying awake during the day, and constant fatigue during and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Veteran's spouse is competent to report what she saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's last period of active duty was from April 1980 to January 2000.  The Veteran and his wife have both reported that since he came back from Desert Storm he has experienced problems with fatigue and disrupted sleep.  The Board finds no reason to believe that the statements of the Veteran and his wife are less than credible.  Indeed, such statements are consistent with the August and September 2000 private treatment records and statements by the Veteran's treating physician which show that the Veteran complained of being run down and that he snored at night with problems breathing.  Moreover, the VA examiner acknowledged that the Veteran's and his wife's statements recorded in the August and September 2000 private treatment records added weight to the possibility of a sleep apnea at that time.  While the VA examiner could not provide nexus statement without resorting to speculation, the Veteran's treating physician concluded that his sleep apnea has been ongoing for several years prior to September 2000.  As such, the Board finds that the evidence of record is in equipoise as to the issue on appeal.  With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports service connection for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  
      
The Board notes that during the May 2008 RO hearing, the Veteran raised the issue of entitlement to service connection for sleep apnea as secondary to his service-connected chronic obstructive pulmonary disease.  In light of the grant of service connection for obstructive sleep apnea on a direct incurrence basis, discussion of an alternate theory of entitlement is not necessary.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


